DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korcz et al. (U.S. 2010/0108347).  Korcz et al. teaches a device 16 comprising an electrical box 16 having a perimeter wall 18 and a back wall 20, the perimeter wall 18 and an inner surface of the back wall defining an inner region of the electrical box (figure 7), the inner region extending to an open end (at lead line 16 in figure 8) at a front side of the electrical box, and a mounting assembly 73, 10 comprising at least one hook body 10 and at least one attachment segment 73, wherein the at least one hook body 10 comprises a first leg 50 and a second leg 56, the first leg 50 being coupled to the back wall 20 and extending in an outwardly direction away from the electrical box (figure 4), the second leg 56 being coupled to a distal end of the first leg and extending in a downwardly direction (figure 4), the first leg 50, the second leg 56, and a portion of the back wall defining a channel sized for placement of a portion of a mounting bracket (figure 4; appropriately sized bracket can fit between 56 and 46), and wherein the at least one attachment segment 73 extends outwardly from a sidewall of the perimeter wall (figure 7) and away from the electrical box, the at least one attachment segment including an aperture at 75 sized to receive placement of a fastener.

Regarding claim 11, the at least one hook body comprises a first hook body 50, 56 and a second hook body 30, 44, the first hook body separated from the second hook body by a gap (figure 6).

Regarding claim 13, the at least one attachment segment comprises a first attachment segment (at lead line 73; figure 7) and a second attachment segment (at lead line 72; figure 7), the first and second attachment segments extending outwardly from the electrical box in opposing directions (figure 7) that are generally orthogonal to the outwardly direction that the first leg extends from the electrical box.

Regarding claim 14, Korcz et al. teaches a device, shown in figure 13, comprising a base portion (at lead line 84) positioned between a first paddle 86 and a second paddle 86, a hanger clip at 110, 112 outwardly extending from an inner wall of the base portion, the hanger clip including a first hook positioned and structured to engage a first portion of a wall of an electrical box (shown in figure 14), a lever 120 extending from 110 extending from a lower portion of the base portion and positioned between the first and second paddles (in position shown in figure 18), the lever 120 being selectively displaceable relative to at least a portion of the base portion (figures 17 and 18), the lever 120 including a hold clip that outwardly extends from an inner surface of the lever (L shaped portion of 120), the hold clip including a second hook (in position shown in figure 18) to engage a second portion of the wall of the electrical box (figure 18), wherein each of the first and second paddles 86 include an upper arm, a lower arm (at 138), and a base segment (at lead line 140), the upper and lower arms being positioned on opposing sides of the base segment(figure 12), the upper arm having a first segment and a second segment (separated by notched portion of 138), the first segment extending from the base segment to the second segment, the base segment and the second segment positioned to engage opposing walls of a mounting bracket (figure 15), and the lower arm having a lower arm segment that outwardly extends from the base segment, the lower arm segment and the first segment positioned to be adjacent to opposing sides of the mounting bracket, the lower arm segment being selectively displaceable relative to at least a portion of the base segment (figure 15).

Regarding claim 15, the hanger clip comprises a first wall 112 and a second wall 124, 126, the first wall extending outwardly from the inner wall of the base portion and the second wall extending upwardly for a distal end of the first wall (figure 13).

Regarding claim 17, the lever 120 is coupled to the base portion by at least one hinge member (figure 18), the at least one hinge member configured to accommodate selective displacement of the lever relative to the base portion.

Regarding claim 18, the electrical box at lead line 94, a back wall of the electrical box having a first opening (back wall has several openings) sized to receive insertion of the hanger clip, and a second opening of the electrical box sized to receive insertion of the hold clip at least when the hanger clip is positioned in the first opening (appropriately sized clips may be inserted in any of the openings of the electrical box).
Regarding claim 19, the lower arm segment is coupled to the base segment by at least one hinge segment, the at least one hinge segment configured to accommodate selective bending of the lower arm segment relative to the base segment (figure 15).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach a device comprising an electrical box having a perimeter wall, a back wall, an open end at a front side of the electrical box, and a mounting assembly.  The mounting assembly being coupled to a rear side of the electrical box and comprising a first clip, a second clip, a first tab, and a second tab, wherein the first and second clips are on opposing sides of the electrical box, each of the first and second clips comprising a first leg and a second leg extending orthogonal to the first leg.  The first and second tabs are on opposing sides of the electrical box, the first and second tabs each being selectively foldable from a first position to a second position, the first tab and second tabs being adjacent to an end of the second leg of the first and second clips, respectively.  The first clip and a portion of the back wall are configured to define at least a portion of a first channel that is sized for placement of a portion of a mounting bracket, an open end of the first channel being open when the first tab is at the first position and closed when the first tab is at the second position, and wherein the second clip and another portion of the back wall are configured to define at least a portion of a second channel that is sized for placement of another portion of the mounting bracket, an open end of the second channel being open when the second tab is at the first position and closed when the second tab is at the second position.
The closest prior art of record is Mangin (U.S. 1,962,317).  Mangin teaches a device, shown in figure 1, comprising an electrical box (page 1 lines 1-3) having a perimeter wall (at lead line 1) and a back wall (opposite the opening shown in figure 1), the perimeter wall and an inner surface of the back wall defining an inner region of the electrical box (shown in figure 1), the inner region extending to an open end (opening shown in figure 1) at a front side of the electrical box, and a mounting assembly (unlabeled, at connection between two wall portions) coupled to a rear side of the electrical box (to the degree the rear side has been defined), the mounting assembly comprising a first clip (L shaped member), a second clip (additional clip, not shown but located at diametrically opposite corner), a first tab (shown adjacent first clip), and a second tab (additional tab, not shown but located at diametrically opposite corner), wherein the first and second clips are on opposing sides of the electrical box (diametrically opposite corners of box), each of the first and second clips comprising a first leg and a second leg (first leg extending from corner and second leg extending perpendicularly from first leg to form L shape), the first leg extending outwardly from the rear side of the electrical box, the second leg extending from, and being generally orthogonal to, the first leg (figure 1), wherein the first and second tabs are on opposing sides of the electrical box, the first and second tabs each being selectively foldable from a first position to a second position (the tabs may be folded with sufficient force), the first tab being adjacent to an end of the second leg of the first clip when at the second position (figure 1), and the second tab being adjacent to an end of the second leg of the second clip when at the second position.  However, Mangin does not teach that the first clip and a portion of the back wall are configured to define at least a portion of a first channel that is sized for placement of a portion of a mounting bracket, an open end of the first channel being open when the first tab is at the first position and closed when the first tab is at the second position, and the second clip and another portion of the back wall are configured to define at least a portion of a second channel that is sized for placement of another portion of the mounting bracket, an open end of the second channel being open when the second tab 1s at the first position and closed when the second tab is at the second position.

Claims 12, 16 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the mounting structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736